DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU (US 2010/0294087 A1).
HU (‘087) discloses a temporary tightening tool for a fastening member, which is used for temporarily tightening a fastening member, comprising; a grip part (11) for an operator .
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 2 and 5 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2 – that two slits are formed a predetermined dimension away from each other in a width direction to reach a tip of said side wall along an axis direction in each of alternate three side walls among said six side walls, said leaf spring part is a plate body formed between said two slits, and said torque transmission part is prepared in each of three remaining side walls without said slits among said six side walls, in which a thick part with plate thickness thicker than said leaf spring part is formed; and regarding claim 5 – that said socket part comprises a socket substrate that is a metallic plate in a shape of a ring with an insertion hole, into which said hexagonal columnar part is inserted, said leaf spring part is formed in a shape which is bent from a plurality of predetermined positions in an inner periphery surrounding said insertion hole of said socket substrate to be extended in a direction, into which said hexagonal columnar part is inserted, said torque transmission part is formed at a position in said inner periphery of said socket substrate where said leaf spring part is not formed, and said grip part is formed in a shape which is bent from an outer periphery of said socket substrate to be extended in a direction, into which said hexagonal columnar part is inserted, together in combination with the rest of the limitations in the independent claim, has neither been disclosed nor suggested, in part, whole or combination by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as disclosing various fastener retention devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/